Case 2:19-cv-08595-DSF-PVC Document 23 Filed 06/22/20 Page 1 of 1 Page ID #:248



   1
   2
                                                                      JS-6
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ALFONSO GARCIA,                              Case No. CV 19-8595 DSF (PVC)
  12                      Petitioner,
  13         v.                                                JUDGMENT
  14   RAYMOND MADDEN, Warden,
  15                      Respondent.
  16
  17         Pursuant to the Court’s Order of Dismissal,
  18
  19         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  20   prejudice.
  21
  22   DATED: June 22, 2020
  23                                           Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28
